Citation Nr: 0009888	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to a compensable initial rating for residuals 
of a stab wound.

3.  Entitlement to service connection for a skin condition.



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1978.

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
inter alia granted service connection for bilateral hearing 
loss and assigned a noncompensable rating and determined that 
a claim for service connection for a skin condition was not 
well grounded.  The appeal also arises from an August 1997 RO 
rating decision that inter alia established service 
connection for residuals of a stab wound and assigned a 
noncompensable rating.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of the 
claim.

In his October 1997 substantive appeal, the veteran indicated 
a desire for a hearing; however, in July 1999, the veteran 
withdrew that request.  

The veteran claims that he has posttraumatic stress disorder 
(PTSD) secondary to his service-connected stab wound.  The 
record indicates that he failed to report for a PTSD 
examination in approximately December 1995 and in a February 
1996 rating decision, the RO denied the PTSD claim as not 
well grounded.  Following the establishment of service 
connection for a stab wound in August 1997, the veteran again 
claimed that he had PTSD secondary to the stab wound and also 
that he had lost his pancreas, which resulted in diabetes 
mellitus, secondary to service-connected stab wound.  The 
recent claims of service connection for PTSD secondary to a 
service-connected condition and for secondary service 
connection for loss of pancreas and diabetes mellitus have 
not been addressed in an RO rating decision.  These matters 
are referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims for higher initial ratings has been obtained. 

2.  Right ear average pure tone threshold is 29 decibels with 
an 88 percent speech recognition ability that corresponds to 
acuity level II; left ear average pure tone threshold is 35 
decibels with a 92 percent speech recognition ability that 
corresponds to acuity level I.

3.  The residuals of the service-connected abdominal stab 
wound include only a thin but visible well healed, non-tender 
scar; no functional impairment has been attributed to the 
service-connected stab wound.

4.  The claim for service connection for a skin condition 
lacks competent evidence of a relationship between any active 
service event or service-connected disability and a current 
skin condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (effective prior to and on 
June 10, 1999).

2.  The criteria for a compensable evaluation for residuals 
of a stab wound are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10; 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999). 

3.  The claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for higher initial 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence for equitable disposition of the claims has 
been obtained to the extent possible.  

In cases such as these where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

I.  Higher Initial Rating For Bilateral Hearing Loss

A.  Factual Background

The veteran claimed service connection for hearing loss and 
other conditions in September 1996.  During a VA audiometry 
evaluation in October 1996, he reported acoustic trauma from 
working around power generators on the flight line during 
active service.  He also reported difficulty understanding 
conversation.  He denied tinnitus, ear disease, and vertigo.  
Upon VA authorized audiometry evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
35
LEFT
20
15
20
40
35

Average pure tone thresholds were 25, right ear, and 28, left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  The examiner found mild bilateral high frequency 
hearing loss.

In an April 1997 rating decision, service connection was 
established for bilateral hearing loss and a noncompensable 
rating was assigned under Diagnostic Code 6100.  

In his August 1997 notice of disagreement, the veteran 
reported that he was awaiting hearing aids for both ears and 
that he felt that his hearing loss disability warranted a 
compensable evaluation.

In October 1997, the veteran underwent an additional VA 
audiometry evaluation.  Pure tone thresholds, in decibels, 
were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
25
LEFT
25
25
25
30
25

Average pure tone thresholds were 29, right ear, and 35, left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  VA outpatient reports indicate that the veteran 
reported bilateral ear pain and tinnitus in October 1997.  
According to other VA reports, hearing amplification aids 
were issued. 

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995). 

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  See 
64 Fed. Reg. 25208-09 (May 11, 1999).  Where, as here, the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO issued its most recent supplemental 
statement of the case considering the hearing loss claim in 
October 1998-prior to the revision of the hearing loss 
rating schedule.  The RO has not considered the veteran's 
claim for a higher rating for bilateral hearing loss 
disability under the revised criteria.  Such action is 
normally necessary in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  However, the Board notes that the revised 
regulation reorganized the prefatory information, clarified 
that hearing tests are to be conducted without the use of 
hearing aids, and provided additional rating criteria for 
exceptional hearing impairment not shown in this case.  The 
criteria applicable to the instant case are essentially 
identical under both the old and the new regulations.  
Therefore, the Board has determined that the appellant will 
not be prejudiced by the Board's consideration of the issue 
at this time. 

In this case, service connection is in effect for bilateral 
hearing loss.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective prior to and on June 
11, 1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiometry evaluation of 
February 1998 has produced findings that are accurate 
assessments of the veteran's hearing acuity.  Audiometry 
shows right ear average pure tone threshold is 29 decibels 
with an 88 percent speech recognition ability that 
corresponds to acuity level II; left ear average pure tone 
threshold is 35 decibels with a 92 percent speech recognition 
ability that corresponds to level I.  See 38 C.F.R. § 4.85, 
Table VI (effective prior to and on June 11, 1999).  The 
Board finds that Level I hearing when combined with level II 
hearing warrants a noncompensable rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table 
VII (effective prior to and on June 11, 1999).  To be 
assigned a compensable schedular rating, the average pure 
tone thresholds and/or speech recognition scores would have 
to reflect significantly greater hearing loss than is evident 
in this case.

The veteran has also claimed that tinnitus affects his 
hearing.  Tinnitus is a separately ratable disability and 
symptoms of tinnitus are therefore not considered when rating 
hearing loss on mechanical application of the rating 
schedule.

Because the preponderance of the most probative evidence is 
against the claim for a compensable rating, the reasonable 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.3 (1998); Gilbert, supra.  At no time 
during the appeal period has a compensable rating been 
warranted.  Fenderson, supra.  The claim for a compensable 
rating for bilateral hearing loss is denied. 



II.  Higher Initial Rating for Residuals of Stab Wound

As the veteran's disability involves a stab wound to the 
abdomen, the Board finds it appropriate to discuss the remote 
clinical history pertaining to this disability and to note 
portions of various other clinical reports that refer to 
possible stab wound symptoms.  

A.  Factual Background

In October 1995, the veteran requested service connection for 
residuals of the stab wound.  He reported nightmares of the 
incident.  In February and April 1996, the National Personnel 
Records Center (NPRC) forwarded all available service medical 
records (SMRs) and other service department records 
pertaining to the veteran.

The veteran's SMRs show that before active duty he completed 
a report of medical history in November 1976 and reported a 
stab wounding one-year earlier.  The examiner made a hand-
written entry to the effect that laparotomy for the wound was 
possibly not remarkable; the examiner's handwriting is not 
legible.  SMRs further reflect that the veteran was stabbed 
in the abdomen with a knife in October 1978.  The immediate 
diagnosis was laceration to abdominal wall.  There was a 2-
inch transverse laceration down to the subcutaneous tissue in 
the lower left quadrant.  The wound was explored under local 
anesthesia but no deep penetration was found.  X-rays showed 
no free air.  The laceration was sutured.  One week later, 
the examiner noted that the veteran reportedly re-injured the 
area but the examiner reported that the abdomen was normal 
except for the healing scar.  A December 1978 separation 
examination report does not mention the stab wound or scar.

A February 1996 VA hospitalization report notes VA 
hospitalization from February to April 1996 for alcohol 
detoxification and for benzodiazepine dependence.  Relevant 
portions of the report note that the veteran was unemployed 
but had been a laborer.  During examination, the veteran 
reported a history of gastric ulcer.  The abdomen was soft, 
non-tender, and had multiple well-healed scars.  

During a VA intestine/stomach examination in October 1996, 
the veteran reported a long history of abdominal pain, a 
previous splenectomy, multiple abdominal operations and 
occasional diarrhea.  He said that his abdominal pain was 
mainly left-sided and continued every day.  He said that he 
did not have nausea, vomiting, or constipation and that his 
weight was stable.  He reported that he currently had 
hepatitis C and non-insulin dependent diabetes mellitus.  The 
examiner noted multiple abdominal scars and hepatomegaly.  
There was tenderness in the left quadrant.  The examiner felt 
that there might be chronic liver disease, irritable bowel 
syndrome, diverticulitis, post surgery adhesions of the 
abdomen, and/or neoplastic disease.

An October 1996 VA skin (other than scars) examination report 
notes that the veteran reported a 23 year history of 
generalized pruritus following exposure to pesticides during 
active service in Texas.  He reported daily generalized 
pruritus that interfered with his sleep.  The examiner found 
the skin to be clear with no excoriation.  The examiner noted 
that a recent liver function test was normal with the 
exception of elevated GGTP (gamma glutamyl transpepsidase).  
The diagnosis was generalized idiopathic pruritus with 
history of chronic hepatitis C that might account for the 
pruritus.  

During an October 1996 VA mental disorders examination, the 
veteran reported psychiatric hospitalization during active 
service and alcoholism for many years after active service.  
He reported that during that time, he purposely hurt himself, 
including trying to stab himself.  He said that he was in a 
motorcycle club and had been shot by a rival gang.  He said 
that after being shot, he was hospitalized for a month and a 
half with intestinal damage and infection.  He reported 
treatment by a dermatologist for itching.  He said that he 
had been diabetic for one and a half years, and that his 
diabetes was related to his stab wound during active service.  
He said that that his spleen was removed as a result of the 
stabbing and that the stab wound became infected and disabled 
his pancreas.  He reported that he was later stabbed during 
his association with a motorcycle gang; however, he seemed to 
indicate that that stabbing was in the leg.  

In August 1997, VA determined that the veteran's in-service 
stab wound was incurred in the line of duty.  Subsequently, 
the RO established service connection for residuals of stab 
wound of the abdomen and assigned a noncompensable evaluation 
under Diagnostic Code 7805 on the basis that the scar was not 
considered to be tender or to cause limitation of motion.  

In an August 1997 notice of disagreement, the veteran 
reported that the stab wound resulted in the loss of his 
spleen and recurring bad dreams.

VA outpatient reports from Lebanon VA Medical Center (VAMC) 
received in October 1997 indicate care for diabetes symptoms 
and other health problems during 1996 and 1997.  Peripheral 
neuropathy and circulatory problems in the feet were 
attributed to diabetes.  A May 1996 report notes a history of 
diabetes for one year and partial pancreatectomy and 
splenectomy due to stab wound.

In October 1997, the veteran also included a claim for PTSD 
secondary to his stab wound.  In a subsequent October 1997 
statement, the veteran again reported that his spleen had 
been removed at Wilford Hall Air Force Hospital and also 
reported that they gave him his spleen in a jar, but he no 
longer had it.  

VA clinical records indicate that in December 1997, the 
veteran reported chronic pain from his service-connected stab 
wound.

In January 1998, the RO requested any available medical 
reports from Wilford Hall.  In March 1998, Wilford Hall 
informed the RO that all records had been retired to the 
National Personnel Records Center (NPRC).

In an April 1998 rating decision, the RO found that the claim 
for service connection for a splenectomy was not well 
grounded.  

In April 1998, the veteran reported that his stab wound scar 
was 2 inches wide and 14 inches across.  He reported that the 
scar itself was painful.  He reported that he had PTSD 
because of the stab wound.  

In June 1998, the veteran reported that the military doctor 
caused a 2-inch by 12 inch wound while exploring the stab 
wound.  He reported that the scar caused pain when he bent 
over and felt that the scar was so disfiguring that he could 
not remove his shirt at the swimming pool.  He reported that 
he had to sleep with his legs up to prevent scar pain.  

In July 1998, VA computerized tomography (CT) showed that the 
spleen was missing and that the pancreas was largely missing.  

An August 1998 VA scars examination report notes several 
scars on the abdomen; however, the examiner noted that the 
scar referred to as the transverse scar at the level of the 
xiphoid was thin, well healed, and measured 7 cm.  
Transecting that scar was an 8-cm elliptical scar that was 
1.4 cm wide at the widest point.  One centimeter below that 
scar was another vertical scar 28 cm long.  That scar was 
hypopigmented but did have a depressed purplish area.  
Additionally there was a scar on the right lower quadrant 
that had some thickening and adherence and felt like a 
keloid.  On palpating the scars, the examiner could not find 
tenderness and at no time did the veteran mention any pain.  
The texture was rough for all of the scars.  There was no 
ulceration but most of the scars were depressed.  There was 
some tissue loss under the scars but no inflammation or 
edema.  The examiner reported that with the veteran's shirt 
off, the scars would be disfiguring in total.  The diagnosis 
was a left lower quadrant scar 7-cm in length, well healed, 
related to the wound.  The examiner reported that although 
the veteran reported that the other scars were related to 
service, the medical history in the chart did not confirm 
that.  

During an August 1998 VA mental disorders examination, the 
veteran reported that during active service he was stabbed in 
a restaurant that was being robbed.  He reported that two of 
his friends were killed in that incident.  He reported that 
he was later shot in the abdomen years after active service 
and was hospitalized for a month with severe intestinal 
damage.  The Axis I diagnoses were organic recall syndrome 
with mood instability and psychosis; history of alcoholism 
and drug abuse, in remission; and, nicotine dependence.  The 
examiner gave Axis III diagnoses of Osgood Schlatter's 
disease, diabetes mellitus, seborrheic dermatitis, Xerosis, 
and history of hepatitis C.  The examiner did not relate any 
Axis III condition to a service-connected disability.

In an October 1998 rating decision, the RO denied service 
connection for multiple abdominal scars as not well grounded 
on the basis that the medical evidence did not indicate that 
they occurred during service or were related to the service-
connected 7-cm scar of the lower left quadrant.  

B.  Legal Analysis

The claims folder reveals that the veteran's service-
connected residuals of a stab wound have been rated 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 for the entire appeal period. 

The medical evidence of record indicates that the veteran 
entered active service with an abdominal stab wound, the 
precise location of which was not reported.  He suffered a 
stab wound during active service that was appropriately 
treated and documented and was clearly shown to have caused a 
superficial, non-penetrating abdominal laceration to the 
lower left quadrant resulting in a 7-cm transverse scar.  The 
veteran has reported that he suffered post service abdominal 
wounds (possibly a stab wound and a gunshot wound) that are 
not medically documented beyond the veteran's own 
recollection.  The residuals of the service-connected 
abdominal stab wound include only a thin but visible 
transverse 7-cm well healed non-tender scar of the lower left 
quadrant, according to the medical evidence.  This scar is 
not shown to cause any functional impairment.  Some abdominal 
scars adhere, according to the medical evidence; however, the 
service-connected scar does not appear to be included in that 
category.  No other residual impairment has been attributed 
to the service-connected stab wound, including loss of spleen 
and/or pancreas.  A May 1996 VA outpatient report notes loss 
of spleen and pancreas due to stab wound; however, the 
medical evidence of record does not indicate that the 
service-connected stab wound caused this.  

Superficial, poorly nourished scars with repeated ulceration 
(other than burn scars or disfiguring scars of the head, 
face, or neck) warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Code 7803 (1999).  

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  See 38 C.F.R. 
§ 4.118, Code 7804 (1999). 

Scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, tender, painful, 
or burn scars are to be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805 (1999).  

The schedule does not provide a zero percent evaluation for 
scars.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999). 

Comparing the symptoms to the rating criteria, the Board does 
not find any basis to assign a compensable rating.  Although 
the veteran has claimed that the service-connected scar is 
tender on a daily basis, during examination the VA examiner 
failed to elicit any tenderness or complaint of pain while 
palpating the service connected scar.  Further, although the 
veteran has claimed that all of his abdominal scars resulted 
from his in-service stab wound, the medical evidence had not 
attributed the remainder of the scars to the in-service stab 
wound.  Therefore, the Board cannot consider symptoms related 
to the non-service-connected scars in the rating assigned.  

Because the preponderance of the most probative evidence is 
against the claim for a compensable rating at any time during 
the appeal period, the reasonable doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert, supra.  At no time during the appeal period 
has a compensable rating been warranted.  Fenderson, supra.  
The claim for a compensable rating for residuals of a 
service-connected stab wound is denied.

The RO determined that the veteran's claims for compensable 
evaluations for the two service-connected disabilities on 
appeal here did not warrant referral to the appropriate 
official for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The Board concurs.  The 
evidence does not present such an unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  It is noted that the evidence of record indicates 
that the veteran is not employed and that he is rated 100 
percent disabled as a result of other service-connected 
disabilities.  In any event, the veteran's hearing loss 
disability and residuals of a stab wound have not been shown 
to cause marked interference with employment or frequent 
periods of hospitalization.  Therefore, an extraschedular 
rating for these disorders is not warranted.

III.  Service Connection

A.  Factual Background

The veteran's SMRs note that in April 1978 he was treated for 
erythema of the left eye, thought to be conjunctivitis.  In 
September 1978, he reported itching around the eyes, under 
the arms, and in the groin area.  The examiner recorded 
multiple regions of urticaria on neck, shoulder, arms and 
trunk with skin redness and itching.  There was no 
respiratory distress.  A diagnostic impression was allergic 
reaction to unknown substance.  The veteran was treated with 
an epinephrine injection to the groin, Benadryl tablets, and 
hydrocortisone ointment.  A December 1978 separation 
examination report is negative for any skin condition.

In September 1996, the veteran submitted an application for 
service connection for various conditions, including rashes 
of the skin and left eye.  He reported that he had been 
treated at Laughlin Air Force Base (AFB) in April 1978 for 
this condition.  

An October 1996 VA skin (other than scars) examination report 
notes that the veteran reported a 23 year history of 
generalized pruritus following exposure to pesticides during 
active service in Texas.  He reported that he was 
hospitalized for four or five days following exposure to 
chemicals and that pruritus has persisted since that time.  
He reported daily-generalized pruritus that interfered with 
his sleep.  The examiner found the skin to be clear with no 
excoriation.  The examiner noted that a recent liver function 
test was normal with the exception of elevated GGTP (gamma 
glutamyl transpepsidase).  The diagnosis was generalized 
idiopathic pruritus with history of chronic hepatitis C that 
might account for the pruritus.

In April 1997, the RO denied the veteran's claims for service 
connection for a skin condition as not well grounded.

In August 1997, the veteran reported that he continued to 
have a skin condition on his back and stomach with severe 
episodes of itching and oozing.  He reported that the 
condition came and went, but was more severe during the 
summer and spread to his face and entire trunk.  He reported 
that he received all of his medical treatment at Lebanon 
VAMC.  He reported that during active service at Laughlin 
AFB, he had pesticide spray and diesel fuel all over his body 
and spent 10 days in the hospital because of the spray.  

In October 1997, the RO received VA outpatient reports 
covering 1996 and 1997 from Lebanon VAMC.  These reports 
reflect routine treatment for diabetes.  A May 1996 
dermatology report indicates that a follow-up for seborrheic 
dermatitis was being performed.  Improvement with Nizoral 
shampoo was noted.  The veteran reported that his pruritus 
bothered only during the evening while watching TV.  The 
examiner found minimal scaling of the scalp and eyebrows, 
mild erythema of the nasolabial folds and ears and no other 
skin lesions noted.  The examiner felt that seborrheic 
dermatitis had clinically improved but also noted that the 
veteran stated that his pruritus persisted but bothered him 
only in the evenings.  A June 1996 report notes that 
seborrheic dermatitis remained well controlled and that 
pruritus continued.  An August 1996 report notes continued 
severe pruritus without any skin lesions on the arms, back, 
and chest observed currently.  The assessments were 
generalized pruritus of questionable etiology and history of 
seborrheic dermatitis, well controlled with shampoo.  An 
October 1996 report notes an assessment of generalized 
pruritus, idiopathic.  A December 1996 report notes 
generalized pruritus and folliculitis.  

A May 1997 report notes that a reddened area appeared on the 
tip of the nose.  The assessment was possible Zoster (herpes 
zoster) infection.  

In April 1998, the RO received additional outpatient reports 
from Lebanon VAMC.  According to a November 1997 dermatology 
consultation report, the veteran's skin was clear.  The 
assessment was pruritus.  The report notes extensive past 
work-up without any etiology discovered.  

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

For well groundedness, a veteran's statement is presumed to 
be true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's SMRs indicate that he was treated for a skin 
condition, thought to be an allergic reaction of unknown 
etiology at the time.  However, the SMRs do not suggest that 
a skin condition resulted in hospitalization or that it 
continued for any length of time.  The Board notes that the 
veteran's separation examination report is negative for any 
skin condition.  Current medical evidence indicates that the 
veteran has generalized pruritus and seborrheic dermatitis.  
In summation, the first and second elements of a well-
grounded claim have been submitted because there is medical 
evidence of incurrence of a skin condition during active 
service and medical evidence of a current skin disability; 
however, the third element has not been satisfied.  There is 
no medical evidence that tends to relate the current 
condition to the symptoms shown during active service.  

The veteran has attempted to provide his own medical etiology 
of his symptoms.  As a layperson without proper medical 
training and expertise, the veteran is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu, 2 Vet. App. at 494-95.  Therefore, the veteran's 
allegations cannot be used as medical evidence of an 
etiological relationship between any incident of active 
service and the current skin condition. 

According to Savage, supra, in the alternative, the claim can 
still be well grounded if the condition was observed during 
active service, if continuity is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  The veteran has demonstrated continuity of 
symptomatology by reporting that his skin symptoms have been 
observed continuously since active service; however, he must 
still present competent (medical) evidence relating the 
present condition to that shown during active service.  
Because no such medical evidence has been submitted, the 
service connection claim remains not well grounded.  

In the absence of competent evidence to support the claim, 
the claim must be denied as not well grounded.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.

2.  Entitlement to a compensable initial rating for residuals 
of a stab wound is denied.

3.  The claim for service connection for a skin condition is 
denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

